Title: From George Washington to William Herbert, 21 October 1799
From: Washington, George
To: Herbert, William

 

Dear Sir,
Mount Vernon 21st Oct. 1799

Enclosed are Two negociable Notes, sent to the Bank of Alexandria for collection. The amount of which, when received, to be placed to my credit.
I begin to feel the necessity more clearly, of renewing my note, than I do a prospect of receiving what is due to me from others. I mention it now that measures for accomplishing of it may be taken in time.
Having forgot the name of the person who has the disposal of Stamps, I take the liberty of sending you enclosed a five dollar bill to be applied in the purchase of them and to pay for those you have been so good as to furnish me.
There are some pecuniary matters between Mr John Gill and me in discharge of which he offers me some land on Difficult run (I think a lot No. 10) which he says is part of Land that belonged to yourself and Mr Swift. If you can give me any information respecting its situation (particularly whether it adjoins a small tract which I have leased to him at the Bridge); the quality of it; his title thereto—&ca &ca I should feel myself obliged thereby. With very great esteem & regard I am Dear Sir Your Most Obedt Hble Servt

Go: Washington

